Citation Nr: 0821107	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 22, 
1995, for the grant of a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by Regional Offices (ROs) of 
the United States Department of Veterans Affairs (VA).  In an 
August 2003 rating decision, the Cleveland, Ohio RO granted a 
TDIU, effective October 20, 2000.  In January 2004, the 
veteran requested an earlier effective date for the grant of 
the TDIU.  In a January 2004 Decision Review Officer 
Decision, the Los Angeles, California RO changed the 
effective date for the TDIU to August 22, 1995.  The veteran 
has appealed that effective date, and is seeking an earlier 
date.


FINDINGS OF FACT

1.  The veteran informally communicated her unemployability 
due to service-connected disabilities in 1987, 1988, and 
1989, and submitted a claim for a TDIU in April 1996.

2.  With rating increases based on, and effective from, the 
veteran's August 22, 1995 claim that raised the combined 
rating for service-connected disabilities to 70 percent, it 
first became factually ascertainable that the veteran was 
unemployable as a result of service-connected disabilities.


CONCLUSION OF LAW

An effective date earlier than August 22, 1995, for a TDIU is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
August 22, 1995, date that has been established for her TDIU.  
She contends that her service-connected disabilities made her 
unemployable from May 1991 forward.  She asserts that she 
filed claims for a TDIU in June 1988 and May 1991.

VA assigns a TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16.  
Generally, the effective date for an increased disability 
rating, including the grant of a TDIU, is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year of that date, or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The issues of when entitlement to a TDIU was factually 
ascertainable, and when VA received a claim for a TDIU, are 
affected by the veteran's statements and VA's actions over 
the long history of the veteran's disability claims.  The 
veteran has multiple service-connected disabilities.  When a 
veteran has two or more service-connected disabilities, and 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, a 
TDIU is granted if at least one disability is ratable at 40 
percent or more, and the combined rating is 70 percent or 
more.  38 C.F.R. § 4.16(a).  Even if service-connected 
disabilities fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration of a TDIU is warranted if the veteran 
nonetheless is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

The first rating decision in the veteran's case, dated in 
October 1987, granted service connection for eight 
disabilities, effective from the veteran's separation from 
service in November 1986.  The RO assigned disability ratings 
of 10 percent each for four disabilities: degenerative disc 
disease of the cervical spine, keratitis with bilateral loss 
of vision, bilateral hearing loss with tinnitus, and 
pulmonary sarcoidosis.  The RO assigned 0 percent ratings for 
four other disabilities: lumbosacral strain, sinusitis, cysts 
on the forearm, leg, and roof of mouth, and temporomandibular 
joint (TMJ) syndrome.  The RO denied service connection for 
gastritis and a urinary disorder.  The combined disability 
rating was 30 percent.

VA outpatient treatment notes from November 1987 reflect that 
the veteran told a VA social worker that she was unable to 
work because of her back and neck injuries.

In November 1987, the veteran requested service connection 
for a psychiatric condition, and increased ratings for 
hearing loss, vision loss, sinusitis, lumbar and cervical 
spine disorders, and sarcoidosis.

In an August 1988 VA psychiatric examination, the veteran 
stated that she was unable to work because of the combination 
of her physical and mental disabilities.

In an October 1988 rating decision, the RO granted service 
connection for a psychiatric disorder, and assigned a 10 
percent rating for that disability.  The RO denied increased 
ratings for service-connected disabilities, and reduced the 
rating for hearing loss and tinnitus from 10 percent to 0 
percent.  The combined rating for service-connected 
disabilities continued to be 30 percent, effective from 
November 1986.

In a January 1989 rating decision, the RO increased the 
rating for lumbosacral strain from 0 percent to 10 percent.  
That decision increased the combined rating from 30 percent 
to 40 percent, effective from November 1987.

In September 1989, the veteran submitted a notice of 
disagreement (NOD) with the combined rating of 40 percent.  
The RO issued a statement of the case (SOC) with respect to 
that appeal, and the veteran submitted a substantive appeal.  
In a November 1989 statement, the veteran indicated that she 
was seeking a reevaluation of the ratings for her 
disabilities.  She stated that her worsening service-
connected disabilities had made her no longer capable of 
employment.  

In December 1990, the veteran had a hearing before an RO 
hearing officer on the issue of increased ratings for six 
service-connected disabilities.  She reported that she had 
not worked since separation from service, because of multiple 
medical problems that had begun during service.

In May 1991, the veteran sought service connection for 
recurrent indigestion.  In a September 1991 rating decision, 
the RO denied reopening of a claim for service connection for 
a digestive system disorder.

In an August 1991 decision on the appealed issues, the Board 
increased the rating for lumbosacral strain from 10 percent 
to 20 percent, and the rating for hearing loss and tinnitus 
from 0 percent to 10 percent.  The Board denied increased 
ratings for sarcoidosis, keratitis, cervical spine disc 
disease, and sinusitis.  When the RO, in the September 1991 
rating decision, effectuated the increases that the Board had 
granted, the combined rating for service-connected 
disabilities became 50 percent, effective from November 1987.

In April 1993, the veteran requested increased ratings due to 
worsening of cervical and lumbar spine disorders, a 
psychiatric disorder, and impaired hearing.  The RO asked the 
veteran to submit evidence related to those claims.  In a 
March 1994 rating decision, the RO continued the 10 percent 
rating for a psychiatric disorder.

A letter dated August 22, 1995, received from the veteran's 
then-representative, requested increased ratings for cervical 
and lumbar spine disorders, requested service connection for 
a growth on a breast, requested to reopen a claim for service 
connection for a gastrointestinal disorder, and submitted a 
claim for compensation under 38 U.S.C. § 1151 for a right 
shoulder disorder claimed as related to breast reconstruction 
surgery at a VA facility.  

In a January 1996 rating decision, the RO continued a 10 
percent rating for a cervical spine disorder, denied service 
connection for a growth on a breast, denied reopening of a 
claim for service connection for gastritis, and granted 
service connection for benefits under 38 U.S.C. § 1151 for 
right shoulder pain.  The RO assigned a 20 percent rating for 
the right shoulder disability, effective August 22, 1995.  
Effective from that date, the combined disability rating was 
60 percent.  The veteran appealed that rating decision with 
respect to the claims that the RO denied.


In April 1996, the veteran submitted a claim for a TDIU.  She 
indicated that she had not worked full time since 1986, and 
that she had last worked from 1990 to 1991 in a part time 
position as a security officer.  In a September 1996 rating 
decision, the RO deferred adjudication of entitlement to a 
TDIU.  The RO also denied service connection for ulcers and a 
cyst.

In an April 1997 rating decision, the RO continued 20 percent 
ratings for the right shoulder and lumbar spine disorders and 
10 percent ratings for the cervical spine and psychiatric 
disorders, and denied entitlement to a TDIU.  In October 
1997, the veteran had an RO hearing on the issues on appeal.

In a March 1998 rating decision, the RO increased the ratings 
for the right shoulder disorder to 30 percent and the 
cervical spine disorder to 20 percent.  The RO denied 
reopening of a claim for service connection for gastritis, 
and denied service connection for breast growths.  The RO 
made both rating increases effective August 22, 1995.  From 
that date, the combined rating became 70 percent.  In a May 
1998 rating decision, the RO denied entitlement to a TDIU.

In a December 1999 decision, the Board denied service 
connection for skin growths on the breasts.  The Board 
remanded claims for increased ratings for right shoulder and 
cervical spine disabilities for further development of 
evidence.  The Board granted reopening of a claim for service 
connection for gastritis, and remanded the reopened claim for 
further development of evidence.

In October 2000, the veteran submitted a claim for a TDIU.  
In another statement submitted in October 2000, the veteran 
appeared to raise claims for increased ratings for hearing 
loss, sarcoidosis, sinusitis, keratitis, cysts or sores on 
the legs, and neck and low back disabilities, and for service 
connection for loss of teeth and varicose veins.

In a December 2002 statement, the veteran indicated that she 
had not worked full time since 1986.

In a rating decision dated August 2, 2003, the RO increased 
the rating for cervical spine disc disease from 20 percent to 
40 percent, effective in April 2003.  The RO granted service 
connection for granulatomous disease and sarcoidosis of the 
skin of the right breast, and assigned a 0 percent rating.  
The rating increase brought the combined rating for service-
connected disabilities to 80 percent.

In a rating decision dated August 22, 2003, the RO granted a 
TDIU, effective October 30, 2000.  The RO also decided claims 
regarding ratings for several disabilities.  The RO granted 
service connection for tinnitus separate from hearing loss, 
and assigned a separate 10 percent rating.  The RO granted 
separate ratings for hearing loss, staged at 10 percent from 
1986 and 20 percent from April 2003.  The RO increased the 
ratings for pulmonary sarcoidosis to 30 percent, for 
sinusitis to 10 percent, and for lumbosacral strain to 40 
percent.  The RO continued a 10 percent rating for keratitis 
and continued 0 percent ratings for TMJ syndrome and cysts.

In January 2004, the veteran requested an earlier effective 
date for the grant of the TDIU.  In a January 2004 Decision 
Review Officer (DRO) decision, the RO granted an effective 
date of August 22, 1995, for the TDIU.  The veteran has 
continued her appeal for an earlier effective date.  In a 
February 2006 statement, she indicated that her service-
connected disabilities had made her unemployable from May 
1991 forward.  She asserted that she had filed claims for a 
TDIU in June 1988 and May 1991.

In the January 2004 decision, the DRO found that there was 
clear and unmistakable error in the March 6, 1998, rating 
decision, because that rating decision had raised the 
combined rating for service-connected disabilities to 70 
percent, and the RO had not considered the inferred issue of 
entitlement to a TDIU.  The DRO therefore established the 
effective date for the TDIU as August 22, 1995, the date when 
the veteran had claimed increased ratings for cervical and 
lumbar spine disorders.  The DRO noted that those increased 
rating claims had remained open on appeal.

Considering the evidence of record, it was not factually 
ascertainable prior to August 22, 1995, that the veteran's 
service-connected disabilities made her unemployable.  That 
date was the earliest date that a combined rating of 70 
percent was warranted for those disabilities.  The claims 
file contains records of VA treatment and examinations for 
the service-connected disabilities, but physicians who saw 
the veteran did not address the question of how her combined 
disabilities affected her capacity for employment.  The 
veteran's claim for a TDIU was received in April 1996, within 
one year of the August 1995 date.

The veteran has asserted that she made claims for a TDIU 
earlier, in 1988 and in 1991.  In 1987 and 1988 she told a VA 
social worker and a VA psychiatrist that service-connected 
disabilities made her unemployable, and she made that 
assertion in a statement submitted to the RO in November 
1989.  She did not submit a claim form at any of those times, 
so it is not clear that any of those communications raised a 
claim for a TDIU.  In any case, during that period a TDIU was 
not warranted, as her service-connected disabilities 
warranted a combined rating of no more than 50 percent.  As 
it was not factually ascertainable that her service-connected 
disabilities made her unemployable prior to August 22, 1995, 
the TDIU may not be effective earlier than that date. 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The RO did not provide notice to the veteran, before 
assigning an effective date for the TDIU, regarding the 
evidence considered in establishing effective dates.  The RO 
provided such notice in April 2006, after the adjudication of 
the effective date.  The failure to provide preadjudicatory 
notice is error, and is presumed prejudicial.  The record 
reflects, however, that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In a 
March 2003 letter, the RO informed the veteran of the 
evidence necessary to establish entitlement to increased 
ratings and a TDIU.  In an April 2006 letter, the RO 
explained how VA determines an effective date for increased 
ratings.  The veteran was notified in August 2003 of the 
effective date of October 30, 2000, for a TDIU.  The veteran 
appealed that decision, and continued that appeal after the 
effective date was changed to August 22, 1995.  The RO also 
issued a January 2006 SOC that addressed the basis for the 
effective date for the TDIU.  The veteran's actions in 
appealing the effective date indicate actual knowledge of the 
regulations and evidence pertinent to establishing an 
effective date.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the effective date issue 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  
Therefore, the Board concludes that VA has substantially 
complied with the notice and assistance requirements, and 
that the veteran is not prejudiced by a decision on that 
issue at this time.


ORDER

Entitlement to an effective date earlier than August 22, 
1995, for a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


